LM (HE UNTED OBsTRICS Covet’

FOR THE OFSTRIcT OF AUERTO RICO.
ina ry Kor ho daive>

 

 

X (55/7
Sayamey PR 00956
Plant PO-EO- 1S 1B(CONS)
D vf: de 0st co de p ‘
H on Seen wa TNes fe
Carrog Mowtinea i
PO Box %roi/92 i %
art tyou PR 00902- 0192. mae
De Ren dawt 3 2
Cou Olan os # :
gL pvArsozretron ORB
(. Yay judas Lobes XQ Canes t Coxzalor @ 554 And Jo case
‘S A°ROCV 0079 (A Corr room 90 Mw Sow fraa Te di cof
| ATOR PR. z
29 pTler ‘A/ Order M049 -227-20K0 The yudge 9 AVE Me |
ee fe Qer Aeaa/ Kopnesectorow 44 WM Sé/e.
j Tht iM On dep. Doce ors Qsbu7 Jul BO x Was
auT ho hz 3 WT gofe
WT LIES ATZONS
(.

Fy cial
69° EA FORMA PAUPE GIS. A
hat youdee Lurk Canwo Low T h :
“Ora. ‘ bnve The oy desc ged Lepo/ soul -
oY avd ed “pf, ; )
Mg WTAE 5007 Anat é pl i “ COAA'Ce
fear t wate daze woe, 7 f° CUP sd dala
That vdge Das k. Camate CS (NG
Coubaadietion av Yeaus.

A eavy

Pwy-l
OU het rer opproved ths FORMA PAUPERTs SvY oY

YAe SAMA Tiqur poe Und:wo-nee YO eT a eoumcel and vw
The WARN TitKe dou} ive Aer ess Y6 TAA yuskee. Ls@ Fri =
Flan CMs a fjvdiced Ts whew lef me DEFENSE /ESS: DELIBERITED
GM host [wae ace led rae APS. pile wd They /s (NPA
RAD The Seceron Il, Kym. 67-(2%3 ,2KARA sac. YOR: 2) Arctrofeg
$106,412 and 322 of montal Heath of AR.

6. hot ru dae OS Shower OFF ow ew o| CoacY roy Ame.
Way yuege NM ae Fea- (353-2020 Was Sikeivg mae

ties reps Fr hove a. Counce! ely CL Asost FF kee:

& Ok eh Was Dowve (H The Onder. OF FuNe-(G-
20%9 The 79 Fk. Cowen MOT i

evs Thay F have
Moy KTC-KT h vadersianed Ke wt coomes ff, EVIDENCE
7 * (KEAVY. conthad:et ion ‘sThehe. Oke Belhaven was
aud Meant Cig hes x [fag ed TA WME life Kd (urisprodecs
Cregd Ve AbbaTT, 524 US.7624 (999), Oya oY SE
SA? US. SBIC/G29)- Law WuM. 52-
1%99 - *K Both cases hag The sane ENT} W ’
EL RELIEF Aad with 7he CIVIL NO. 20.019) D).
TAaY the Judge had kiwledge my pile APS OW
K and the PE L01§ -3243 Ale, T have (oo Geary oy avd
x dat hare Socal Secun'by L asp and on j oud 2
YO be CompensaTed fu Cmof onc, prhg seo, ua a
dotuase : along wilh Cution( anguidh dephossrOy,
bes womepesations aud h sea / alg w'sh \W Uke embuaf
L # (30. 000 alos wih IKE Quconduents cud ktegatons
X

enses, L sm fonos Yo he Couml Yo Ass ay me UN ORAS; wed
heg al Coumcel; r > Ua). Lol dh Hos Ky dugube
Ming.2 SHEL Loze

 

 

 

 

    
   

 
